DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a national stage entry under 371 of PCT/EP2017/069176 filed July 28th, 2017, which claims the benefit of priority from GB Application No. 1613033.8, filed July 28th, 2016.
Information Disclosure Statement
The information disclosure statement filed on December 18th, 2020 has been considered. 
The information disclosure statement filed on July 15th, 2019 remains been partially considered. The US Patent Application Publication citations have incorrect publication numbers associated with them. Citation number 1 should be 20120253261.
Response to Amendment
The present amendment, filed on or after December 18th, 2020 has been entered. Claims 1-31 remain pending. Claims 1-31 have been amended. Applicant’s amendment to the specification has remedied the objection set forth in the Non-Final Action mailed August 18th, 2020. 	Applicant’s amendment to the claims has partially remedied the objections and has fully remedied the 112(b) indefiniteness rejections set forth in the Non-Final Action.
Claim Objections
Claim 5 is objected to because of the following informalities:    
Claims 5 recites “the target neurons”, but should recite “the group of target neurons”.
Appropriate correction is required.
Claim Interpretation
The term(s) “for” and “configured”, in the claim(s) may be interpreted as intended use. Intended use/functional language does not require that reference specifically teach or disclose the intended use of the element. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In Claim 8, line 2 the limitation a “light emitting element” has been interpreted under 112(f) as a means plus function limitation even though the word “means” is not explicitly used. The limitation includes a combination of a non-structural term “light emitting element” and functional language “to provide light” without reciting sufficient the structure to achieve the function. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: On Page 8 lines 27-31 as a light-emitting diode (LED), preferably a micro-LED, or a laser.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a light emitting element in claim 8.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Response to Arguments
Applicant's arguments filed December 18th, 2020 have been fully considered but they are not persuasive. 
Regarding applicant’s arguments pertaining to Poletto, Examiner asserts that Poletto explicitly teaches in at least Para [0033] through Para [0035] a group of excitatory neuronal cells that express optogenetic actuators (opsins) that cause the cells on which they are expressed to execute excitatory behavior in response to optical stimulus. Specifically, the viral vector is the modality used to present the optogenetic actuators (opsins) on the neuronal cells. Once the opsins are structurally present on the neuron, the modified neurons are exposed to light thereby activating protein channels that activate the neuron. As an example, Poletto teaches a first activating opsin (ChR2: Channelrhodopsin-2) which “may activate the target . 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-17 and 27-31 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Poletto et al. (US Publication 2012/0253261 A1) herein after Poletto.
Regarding claim 1, Poletto teaches  an optogenetic system for preventing or halting seizures, the system including: a sensor (Para [0005] “a sensor”) for monitoring an activity of a neural network containing a group of target neurons (Para [0005] “sensor is configured to sense a bioelectrical signal related to a neurological condition of the patient”), and generating an input signal indicative of said activity (the sensor monitors bioelectrical signals related to a neurological condition of a patient and is inherently capable of generating an input of neural activity since it monitors neural activity), the target neurons being excitatory neurons (Para [0034] “a first opsin may be employed as an activating or exciting opsin that, when exposed to a specific wavelength of light or range of wavelengths, causes the target neuron membrane to become permeable to specific anions or cations flowing into the neuron, which depolarizes the neuron, also referred to as activating the neuron, and causes a neural spike”) which express optogenetic actuators that cause the cells on which they are expressed to execute excitatory behavior in response to an optical stimulus (Para [0033] “a variety of genetic agents encoding for light-sensitive protein(s), referred to herein as " opsins," may be delivered by the vector. an optical stimulator (Para [0005] “an optical stimulator”) for delivering an excitatory stimulus in the form of an optical signal to the group of target neurons, the optical signal determined based on the input signal, to reduce the overall activity of the target neurons (Para [0005] “optical stimulator is configured to deliver light to one or more of the cells transduced with the genetic agent by the viral vector based on the bioelectrical signal sensed by the sensor”).  
Regarding claim 2, Poletto further teaches wherein the sensor is located on an implantable device (Fig. 1 and Para [0010] “an implantable stimulator coupled to optical fibers for optical stimulation”).  
Regarding claim 3, Poletto further teaches wherein the sensor includes an electrode (Para [0061] “The sense electrodes 17 of lead segments 12A, 12B are shown as ring electrodes”).  
Regarding claim 4, Poletto further teaches wherein the sensor includes an array of electrodes (Para [0061] “The sense electrodes 17 of lead segments 12A, 12B are shown as ring electrodes…the electrodes of lead segments 12A, 12B may have a complex electrode array 
Regarding claim 5, Poletto further teaches wherein the electrode is configured to monitor the local field potential of the neural network containing the target neurons (Para [0023] “The sense electrodes associated with electrical leads 12 connected to stimulator 4 may detect various types of bioelectric signals, including local field potentials (LFP) of brain tissue”).  
Regarding claim 6, Poletto further teaches wherein the optical stimulator is located on an implantable device (Fig. 4 and Para [0013] “an implantable stimulator coupled to optical electrodes on an electrode array”).  
Regarding claim 7, Poletto further teaches wherein the optical stimulator and the sensor are located on the same implantable device (Fig. 4 and Para [0013] “an implantable stimulator coupled to optical electrodes on an electrode array”).  
Regarding claim 8, Poletto further teaches wherein the optical stimulator includes a light-emitting element configured to provide light having a light intensity of no less than 0.5 mW/mm2 (Para [0035] “an intensity of between about 0.5 mW/mm2 and about 10 mW/mm2, such as between about 1 mW/mm2 and about 5 mW/mm2, and in one example about 2.4 mW/mm2”).
Regarding claim 9, Poletto further teaches wherein the light- emitting element is an LED or a laser (Para [0060] “system 2 may include a lead that carries one or more electrical conductors that provide power to one or more light sources, such as an LED or a laser”).  
Regarding claim 10, Poletto further teaches wherein the optical stimulator includes an array of light-emitting elements (Para [0074] “each program may specify a particular optical 
Regarding claim 11, Poletto further teaches a processor (Fig. 3 Processor element 50), configured to generate an output signal based on the input signal (Para [0119] “For example, in addition to employing electrodes on leads 12 to sense bioelectrical signals in order to predict the onset or detect the occurrence of a seizure, the sense electrodes may also be controlled, e.g. by processor 50 to adapt optical stimulation delivered to patient 6 based on changes in the bioelectric signals”), wherein the output signal is used to generate the optical signal which forms the excitatory stimulus (Para [0116] “Optical stimulation generator 60 may provide for the two wavelengths of stimulation light by having two light sources, one for each wavelength, such as a LED dedicated to each wavelength of light that feed into optical fibers 11 to deliver each wavelength of light to the target neurons depending on which LED is activated by optical stimulation generator 60 as controlled by processor 50”).  
Regarding claim 12, Poletto further teaches wherein the input signal is an electrical signal (Para [0004] “the sensed bioelectrical signal”).  
Regarding claim 13, Poletto further teaches wherein the output signal is an electrical signal (Para [0119] “For example, changes in a bioelectric signal or a number of signals, e.g. LFP, ECoG, and/or EEG, received by processor 50 of stimulator 4 may indicate the movement of the foci of an epileptic seizure from one region of brain 16 of patient 6 to another”).  
Regarding claim 14, Poletto further teaches wherein, either: (a) the processor is configured to detect, within the input signal, an event signal which is indicative of an onset or presence of a seizure or seizure-like event (Para [0119] “For example, in addition to employing , or (b) the sensor is configured to detect an event signal which is indicative of the onset or presence of a seizure or seizure-like event, and to send the input signal, and information relating to the event signal to the processor (Para [0119] “For example, in addition to employing electrodes on leads 12 to sense bioelectrical signals in order to predict the onset or detect the occurrence of a seizure, the sense electrodes may also be controlled, e.g. by processor 50 to adapt optical stimulation delivered to patient 6 based on changes in the bioelectric signals”).  
Regarding claim 15, Poletto further teaches wherein the optical stimulator is configured only to deliver the excitatory stimulus in response to a detection of an event signal (Para [0119] “For example, changes in a bioelectric signal or a number of signals, e.g. LFP, ECoG, and/or EEG, received by processor 50 of stimulator 4 may indicate the movement of the foci of an epileptic seizure from one region of brain 16 of patient 6 to another. In such an example, processor 50 may adaptively alter the selected optical fibers 11 or optrodes 84 from which to deliver optical stimulation to neurons within brain 16 based on the sensed bioelectric signal or signals”).  
Regarding claim 16, Poletto further teaches wherein the processor is configured to generate the output signal only upon detection of the event signal (Para [0119] “For example, changes in a bioelectric signal or a number of signals, e.g. LFP, ECoG, and/or EEG, received by processor 50 of stimulator 4 may indicate the movement of the foci of an epileptic seizure from 
Regarding claim 17, Poletto further teaches wherein: the input signal is oscillatory in nature, and the output signal has the same frequency as the input signal (Para [0064] “For example, programmer 20 may permit patient 6 to adjust stimulation parameters of a program such as duration of treatment, optical intensity or amplitude, pulse width, pulse frequency, burst length, and burst rate. Patient 6 may also select a program, e.g., from among a plurality of stored programs, as the present program to control delivery of stimulation by implantable stimulator 4. Programmer 20 may support telemetry (e.g., radio frequency (RF) telemetry) with implantable stimulator 4 to download programs and, optionally, upload operational or physiological data stored by implantable stimulator 4”).  
Regarding claim 27, Poletto further teaches wherein the processor is configured to perform thresholding and rectification on the input signal, such that an amplitude of the output signal is proportional to an extent to which the input signal exceeds a predetermined threshold (Para [0111] “In one example, seizure prediction and/or detection algorithms are stored on memory 52 and executed by processor 50, which may also control sense electrodes on leads 12… sensing of a bioelectrical brain signal that exhibits a certain characteristic, which may be a time domain characteristic (e.g., an amplitude) or a frequency domain characteristic (e.g., an energy level in one or more frequency bands)… a seizure detection algorithm stored on memory 52 that detects a seizure onset if a sensed bioelectrical brain signal substantially 
Regarding claim 28, Poletto further teaches wherein the output signal is used to control an intensity of the light emitted by the optical stimulator to generate the optical signal which forms the excitatory stimulus (Para [0080] “Optical stimulation generator 60 may also control, under the direction of processor 50, several other parameters with respect to the optical stimulation of the target tissue, such as the intensity of light emitted to stimulate the target tissue, the number of pulses of light to be emitted, the pulse width, the frequency of pulses, and the pattern of pulses, including burst patterns wherein optical stimulation generator 60 may control burst width, burst frequency, the number of pulses per burst, and the number of bursts”).  
Regarding claim 29, Poletto further teaches wherein the output signal is used to modulate a width or frequency of pulses of light, having a constant intensity, to generate the optical signal which forms the excitatory stimulus (Para [0020] “For example, first optical fiber 11A may deliver visible light having a certain wavelength and intensity, and second optical fiber 11B may deliver visible light having the same wavelength and intensity, or a different wavelength at the same intensity, or the same wavelength and a different intensity, or the second optical fiber 11B may deliver non-visible light, such as infrared or ultraviolet light” and Para [0117] “Optical stimulation generator 60 may also control, under the direction of processor 50, several other parameters with respect to the optical stimulation of the target tissue, such as the intensity of light emitted to stimulate the target tissue, the number of pulses of light to be emitted, the pulse width, the frequency of pulses, and the pattern of pulses, 
Regarding claim 30, Poletto teaches a control device for use in an optogenetic system for preventing or halting seizures (Para [0023] “stimulator 4 may deliver therapy to brain 16 of patient 6 to help mitigate the effects of the seizure or, in some cases, prevent the onset of the seizure or manifestations of the seizure that are perceived by the patient”), the control device having: an input for receiving an input signal indicative of an activity of a neural network containing a group of target neurons (Para [0023] “The sense electrodes associated with electrical leads 12 connected to stimulator 4 may detect various types of bioelectric signals, including local field potentials (LFP) of brain tissue, energy spectra in different bands, such as alpha, beta, or gamma bands of brain activity, and electrical signals associated with electrocorticography (ECoG) or electroencephalography (EEG).”), the group of target neurons being excitatory neurons (Para [0025] “a particular area of neurons within the brain or spinal cord” and Para [0034] “a first opsin may be employed as an activating or exciting opsin that, when exposed to a specific wavelength of light or range of wavelengths, causes the target neuron membrane to become permeable to specific anions or cations flowing into the neuron, which depolarizes the neuron, also referred to as activating the neuron, and causes a neural spike”) which express optogenetic actuators that cause the cells on which they are expressed to execute excitatory behavior in response to an optical stimuli (Para [0033] “a variety of genetic agents encoding for light-sensitive protein(s), referred to herein as " opsins," may be delivered by the vector. Delivering the genetic agents encoded for one of a number of appropriate opsins permits modulation of the transduced cells via optical stimulation. For a processor for determining an output signal based on the input signal (Para [0119] “For example, in addition to employing electrodes on leads 12 to sense bioelectrical signals in order to predict the onset or detect the occurrence of a seizure, the sense electrodes may also be controlled, e.g. by processor 50 to adapt optical stimulation delivered to patient 6 based on changes in the bioelectric signals”); and an output for transmitting the output signal to an optical stimulator; wherein: the output signal is determined such that when the optical signal is delivered to the group of target neurons (Para [0117] “Optical stimulation generator 60 may also control, under the direction of processor 50, several other parameters with respect to the optical stimulation of the target tissue, such as the intensity of light emitted to stimulate the target tissue, the number of pulses of light to be emitted, the pulse width, the frequency of pulses, and the pattern of pulses, including burst patterns wherein optical stimulation generator 60 may control burst width, burst frequency, the number of pulses per burst, and the number of bursts”), the overall activity of the group of target neurons is reduced
Regarding claim 31, Poletto teaches a method of halting or preventing seizures (Para [0023] “stimulator 4 may deliver therapy to brain 16 of patient 6 to help mitigate the effects of the seizure or, in some cases, prevent the onset of the seizure or manifestations of the seizure that are perceived by the patient”), the method involving the steps of: monitoring an activity of a neural network containing a group of target neurons, the target neurons being excitatory neurons which express optogenetic actuators that cause the cells on which they are expressed to execute excitatory behavior in response to an optical stimulus (Para [0033] and Para [0034]); generating an input signal indicative of the activity (Para [0119] and the sensor monitors bioelectrical signals related to a neurological condition of a patient and is inherently capable of generating an input of neural activity since it monitors neural activity); determining, based on the input signal (Para [0119] “For example, changes in a bioelectric signal or a number of signals, e.g. LFP, ECoG, and/or EEG, received by processor 50 of stimulator 4 may indicate the movement of the foci of an epileptic seizure from one region of brain 16 of patient 6 to another. In such an example, processor 50 may adaptively alter the selected optical fibers 11 or optrodes 84 from which to deliver optical stimulation to neurons within brain 16 based on the sensed bioelectric signal or signals”), an optical signal for stimulating the group of target neurons, such that when delivered to the target neurons, the overall activity of the group of target neurons is reduced (Para [0034] “A second opsin may be employed in addition to or in lieu of the first activating opsin as an inhibiting opsin that, when exposed to a different wavelength of light or range of wavelengths, acts to hyperpolarize the neuron, also referred to as inhibiting or deactivating the neuron, to counteract the inward cation permeability of the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-20, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Poletto in view of Corey et al. (US Publication 2016/0147964 A1) herein after Corey.
Regarding claims 18, 19, and 20, Poletto teaches the system of claim 17, but does not explicitly wherein the output signal is phase shifted relative to the input signal, and the processor is configured to determine or calculate the phase shift; wherein the phase shift is predetermined; wherein the phase shift is fixed.  
However, Corey discloses wherein the output signal is phase shifted relative to the input signal, and the processor is configured to determine or calculate the phase shift (Para [0114] “In some examples, in addition to outputting the phase of the frequency band to comparator 80, frequency band phase detector 78, via processor 60, may output the phase value of the frequency band, via telemetry module 70, to programmer 14 for presentation. For instance, processor 60 may output the sensed signal and the determined phase of the frequency band as the signal is being sensed (e.g., output the sensed signal and the determined phase of the frequency band in real-time)”); wherein the phase shift is predetermined; wherein the phase shift is fixed (Para [0114] “In some examples, at least for the phase information being outputted to program 14, processor 60 may add a fixed and known phase shift to the real-time phase information determined by frequency band phase detector 78. The purpose of the phase shift may be to align the .pi. to -.pi. transition along an application-specific key phase point (e.g., trough or peak of an EEG theta wave), which may aid in visual analysis”).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the optogenetic system of Poletto to further include wherein the output signal is phase shifted relative to the input signal, and the processor is configured to determine or calculate the phase shift; wherein the phase shift is predetermined; wherein the phase shift is fixed as disclosed by Corey as way to control therapy delivery from a medical device for a more controlled treatment. 
Regarding claim 25, Poletto teaches the optogenetic system of claim 11, but does not explicitly teach wherein the processor is configured to perform band-pass filtering on the input signal, the band-pass filtering having a predetermined filter frequency.
However, Corey discloses wherein the processor is configured to perform band-pass filtering on the input signal (Para [0116] “For instance, as described in more detail, frequency component phase detectors 86A-86C may function as a bandpass filter”), the band-pass filtering having a predetermined filter frequency (Para [0128] “The summation of three Gaussian-like curves each centered around respective frequency components of 4 Hz, 6 Hz, and 8 Hz results in a bandpass filter transfer function with a band of 4 Hz to 8 Hz”).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the optogenetic system of Poletto to further include wherein the processor is configured to perform band-pass filtering on the input signal, the band-pass filtering having a predetermined filter frequency as disclosed by Corey as a way to have proper phase detection and to remove noise from the processing system. 
Regarding claim 26, the combination of Poletto in view of Corey further discloses wherein the filter frequency is no less than 1 Hz and no more than 20 Hz (Corey, Para [0128] “The summation of three Gaussian-like curves each centered around respective frequency components of 4 Hz, 6 Hz, and 8 Hz results in a bandpass filter transfer function with a band of 4 Hz to 8 Hz”).  
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Poletto in view of Corey, as applied to claim 20, and further in view of Dunseath et al. (US Publication 2009/0099473 A1) herein after Dunseath.
Regarding claim 21, the combination of Poletto in view of Corey discloses the optogenetic system of claim 20, but does not explicitly disclose wherein the phase shift is no less than 60° and no more than 165°.
However, Dunseath discloses wherein the phase shift is no less than 60° and no more than 165° (Para [0163] “For 90 degrees of phase shift at 60 Hz, capacitors C60 and C61 are set to 1 .mu.F. Resistor R63 is 265K ohms and resistor R64 is a combination of 261K ohms in series with a 10K ohms potentiometer for phase adjustment”).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the optogenetic system of Poletto in view of Corey to further include wherein the phase shift is no less than 60° and no more than 165° as use of a known technique of phase shift to improve similar devices to allow signals to be transmitted more efficiently in the system.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Poletto in view of Corey, as applied to claim 20, and further in view of Tass (US Publication 2013/0090519 A1).
Regarding claim 22, the combination of Poletto in view of Corey discloses the optogenetic system of claim 20, but does not explicitly disclose wherein the phase shift is either: (a) no less than -30° and no more than 30°, or (b) no less than 150° and no more than 210°.
However, Tass discloses wherein the phase shift is either: (a) no less than -30° and no more than 30°, or (b) no less than 150° and no more than 210° (Para [0135] “In the case of a sinusoidal signal as an optical stimulus, for example, the sinusoidal signal of two segments can be applied at the same time is, however, applied with inverse polarity (which corresponds to a phase shift of pi).”: Pi corresponds to 180 degrees).  
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the optogenetic system of Poletto in view of Corey to .
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Poletto in view of Corey, as applied to claim 20, and further in view of Weinstein et al. (US Publication 2013/0190646 A1) herein after Weinstein.
Regarding claim 23, the combination of Poletto in view of Corey discloses the optogenetic system of claim 20, but does not explicitly disclose wherein the processor is configured to calculate the phase shift based on the input signal.  
However, Weinstein discloses disclose wherein the processor is configured to calculate the phase shift based on the input signal (Para [0056] “The processing circuit then compares the digitized signals received from the driver circuit to the reference in order to calculate the amplitude and phase shift of the returned signals”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the optogenetic system of Poletto in view of Corey to further include wherein the processor is configured to calculate the phase shift based on the input signal as disclosed by Weinstein as a way to allow the signals to be carried more efficiently throughout the circuitry. 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Poletto in view of Corey and Weinstein, as applied to claim 23 above, and further in view of Starkebaum et al. (US Publication 2012/0277619 A1) herein after Starkebaum.
Regarding claim 24, the combination of Poletto in view of Corey and Weinstein disclose the optogenetic device of claim 23 and further discloses during the oscillation of the input signal at which the delivery of the excitatory stimulus causes (Poletto Para [0064] “For example, programmer 20 may permit patient 6 to adjust stimulation parameters of a program such as duration of treatment, optical intensity or amplitude, pulse width, pulse frequency, burst length, and burst rate. Patient 6 may also select a program, e.g., from among a plurality of stored programs, as the present program to control delivery of stimulation by implantable stimulator 4. Programmer 20 may support telemetry (e.g., radio frequency (RF) telemetry) with implantable stimulator 4 to download programs and, optionally, upload operational or physiological data stored by implantable stimulator 4”) a brain state to approach a stable region (Weinstein Para [0043]) and to calculate the phase shift based on this identification (Weinstein Para [0056] “The processing circuit then compares the digitized signals received from the driver circuit to the reference in order to calculate the amplitude and phase shift of the returned signals. Based on the amplitude and phase shifts”), but does not explicitly disclose wherein the processor is configured to identify a range of phases.
However, Starkebaum discloses wherein the processor is configured to identify a range of phases (Para [0028] “Additionally or alternatively, particular values or ranges of value of the phase (which may be expressed in terms of phase angle) may be indicative of food intake. When such behavior and/or values are identified in the phase of the tissue impedance, one more processors of a therapy system may determine the onset of food intake by a patient”).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the optogenetic system of Poletto in view of Corey and .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M.E./Examiner, Art Unit 3792                                                                                                                                                                                                        
/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792